Title: To Thomas Jefferson from John Jay, 15 December 1788
From: Jay, John
To: Jefferson, Thomas


New York, 15 Dec. 1788. Introduces the bearer, “Mr. Johnston, a citizen of this state, and a Member of a worthy and respectable Family in it,” who is sailing to Lisbon, “and ‘tho not determined to go on from thence to France, thinks it probable that he may visit it before his Return. My Respect for his Family, and good opinion with which his Character has impressed me, induce me to recommend him to your friendly Attentions.”
